TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 30, 2015



                                      NO. 03-13-00767-CV


                              M&M Orthodontics, PA, Appellant

                                                 v.

             Christine Ellis; Texas Health and Human Services Commission;
       Dr. Kyle Janek, in his Official Capacity; Rick Gilpin, in his Official Capacity;
                    and the Office of the Inspector General, Appellees




            APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
            VACATED AND DISMISSED FOR WANT OF JURISDICTION –
                       OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on November 14, 2013. Having

reviewed the record, it appears to the Court that appellant’s appeal is moot because no further

controversy exists between the parties. Therefore, the Court vacates the trial court’s judgment

and dismisses the appeal as moot. The appellant shall pay all costs relating to this appeal, both in

this Court and the court below.